Exhibit 10.24

 

10 August 2007

 

Empire Resources Inc

One Parker Plaza

Fort Lee

NJ07024

 

Dear Nathan

 

LETTER OF CONFIRMATION OF TRADING RELATIONSHIP

 

This letter outlines the mutual agreement between Empire Resources Incorporated
(Empire) and Hulamin Rolled Products (Hulamin) as at 10 August 2007. This
agreement remains valid until 9 August 2008 and replaces the agreement as
captured in the letter dated 6th September 2000, and signed by Empire Resources
Incorporated and Hulett Aluminium Rolled Products (Pty) Ltd.

 

Hulamin confirms that Empire is the exclusive distributor of Hulamin’s products
in the United States of America and Canada. As is currently the case, Empire may
order from and be invoiced by Hulamin. Each transaction between Empire and
Hulamin will be negotiated on a transaction by transaction basis. Empire will
continue to provide support to service the customers in the above mentioned
territory as if they are customers of Hulamin.

 

Empire shall not incur any liability on behalf of Hulamin or in any way pledge
or purport to pledge Hulamin’s credit, or accept any order or make any contract
binding upon Hulamin without the prior consent of Hulamin.

 

Empire warrants that upon expiry of the agreement that it will have no claim for
compensation of any type against Hulamin.

 

This agreement shall be governed by and interpreted in accordance with the laws
of the Republic of South Africa.

 

Neither party has made any representation to the other or given any warranty or
commitment to extend the agreement. At the same time this agreement can be
amended or extended by mutual agreement subject to any such amendment or
extension being recorded in writing and signed by the authorized representatives
of Empire and Hulamin.

 

Kind regards

 

 

/s/ Frank Bradford

/s/ Nathan Kahn, August 13, 2007

Frank Bradford.

Nathan Kahn

For Hulamin Rolled Products

For Empire Resources Inc.

 

 


--------------------------------------------------------------------------------